Case: 12-50226     Document: 00512288680   Page: 1   Date Filed: 06/26/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                                June 26, 2013
                                 No. 12-50226
                               c/w No. 12-50229                 Lyle W. Cayce
                              Summary Calendar                       Clerk



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee

v.

RAMIRO GUERRERO,

                                          Defendant-Appellant

cons. w/ No. 12-50229

UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee

v.

RAMIRO GUERRERO-RUBIO, also known as Juan Rojas,

                                          Defendant-Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 3:12-CR-148-1
                          USDC No. 3:11-CR-2231-1
     Case: 12-50226       Document: 00512288680         Page: 2     Date Filed: 06/26/2013

                                      No. 12-50226
                                    c/w No. 12-50229

Before SMITH, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Ramiro Guerrero pleaded guilty to being found unlawfully in the United
States and was sentenced to a guideline range term of imprisonment of 46
months to be followed by a three-year term of supervised release. The district
court also revoked Guerrero’s term of supervised release on a prior conviction
and imposed a sentence at the top of the advisory range of 10 months, to run
consecutively to the illegal reentry sentence.
       For the first time on appeal, Guerrero argues that his offense level was
improperly enhanced under U.S.S.G. § 2L1.2(b)(1)(A)(i) based on his prior
federal conviction for conspiracy to possess with intent to distribute cocaine. We
review Guerrero’s arguments only for plain error.                  See United States v.
Rodriguez-Escareno, 700 F.3d 751, 753 (5th Cir. 2012). In Rodriguez-Escareno,
this court held that a conviction for a federal drug trafficking offense and a
conviction for the federal crime of conspiring to commit such an offense will
support a sentence enhancement under § 2L1.2(b)(1)(A)(i).                   Id. at 753-54.
Guerrero’s arguments are foreclosed by Rodriguez-Escareno.
       Guerrero concedes that precedent forecloses his argument that the lack of
an empirical basis for § 2L1.2 precludes an appellate presumption that his 46-
month sentence is reasonable. See United States v. Mondragon-Santiago, 564
F.3d 357, 366 (5th Cir. 2009). However, he contends that his sentence is greater
than necessary to meet the sentencing goals of 18 U.S.C. § 3553(a) because the
Sentencing Guidelines account for a prior conviction both to increase his offense
level and to calculate his criminal history score. Guerrero avers further that the
guidelines range overstated the seriousness of his offense because his conduct


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
    Case: 12-50226     Document: 00512288680     Page: 3   Date Filed: 06/26/2013

                                  No. 12-50226
                                c/w No. 12-50229

was not violent and that the guidelines range did not properly account for his
personal history and characteristics, including his motive for reentering.
      We review a sentence for reasonableness. See Gall v. United States, 552
U.S. 38, 56 (2007). Because it is within the properly calculated guidelines range,
Guerrero’s sentence is entitled to a presumption of reasonableness. See Rita v.
United States, 551 U.S. 338, 350-51 (2007); Mondragon-Santiago, 564 F.3d at
366. Guerrero offers no good reason for us to disturb that presumption. See
Gall, 552 U.S. at 51; United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir.
2006). Moreover, the sentence is not rendered unreasonable by the lack of
empirical basis for the illegal reentry guideline or by any double-counting of
Guerrero’s criminal history. See United States v. Duarte, 569 F.3d 528, 529-31
(5th Cir. 2009). We also find no merit in the argument that the sentence is
unreasonable because illegal reentry amounts to a nonviolent trespass offense.
See Aguirre-Villa, 460 F.3d at 683.
      As his last point of error, Guerrero argues that imposing his revocation
sentence to run consecutively to the sentence for his reentry offense was
unreasonable. Because Guerrero failed to object to the reasonableness of his
revocation sentence, review is for plain error. See United States v. Whitelaw, 580
F.3d 256, 259-60 (5th Cir. 2009).
      The imposition of the consecutive revocation sentence is authorized by
statute and preferred under the Guidelines. See 18 U.S.C. § 3584; § 7B1.3(f),
p.s., & comment. (n.4). Guerrero has failed to show that the district court, in
determining that the revocation sentence should run consecutively to the
sentence for the underlying offense, plainly erred. See Whitelaw, 580 F.3d at
259-60.
      AFFIRMED.




                                        3